Name: Commission Regulation (EEC) No 2927/85 of 21 October 1985 abolishing the countervailing charge on tomatoes originating in Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 280/28 Official Journal of the European Communities 22. 10 . 85 COMMISSION REGULATION (EEC) No 2927/85 of 21 October 1985 abolishing the countervailing charge on tomatoes originating in Portugal whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of tomatoes originating in Portugal can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit arid vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2826/85 of 9 October 1985 (3) introduced a countervailing charge on tomatoes originating in Portugal ; Whereas for this product originating in Portugal there were no prices for six consecutive working days ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2826/85 is hereby repealed. Article 2 This Regulation shall enter into force on 22 October 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 October 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 130, 16 . 5 . 1984, p. 1 . (3) OJ No L 268 , 10 . 10 . 1985, p. 17 .